Citation Nr: 0415956	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 
1991, for the grant of service connection for a depressive 
disorder.  

2.  Entitlement to disability compensation at the rate of 
$2,163, prior to December 1, 2001.   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2000 rating 
decision, as well as a June 2002 RO notice letter concerning 
the amount of the veteran's monthly disability compensation.   

By way of history, the veteran's appeal with respect to 
service connection for a psychiatric disorder had been in 
appellate status since 1991.  In a September 2000 rating 
decision, the RO granted service connection for a depressive 
disorder, and awarded a 100 percent rating, effective August 
7, 1991.  The veteran filed a notice of disagreement (NOD) in 
September 2001 with respect to the effective date of the 
award, and the RO issued a statement of the case (SOC) in 
April 2002.  The veteran filed a substantive appeal in May 
2002.  Later that same month, in a May 2002 rating decision, 
the RO granted an earlier effective date of January 10, 1991, 
for the veteran's service-connected depressive disorder.  

In April 2003 the veteran filed an NOD with respect to a June 
2002 award letter in which the RO identified the amount of 
disability compensation to be paid the veteran from February 
1, 1991 [Disability payments begin the first day of the month 
following the effective date of the award.  See 38 C.F.R. 
§ 3.31 (2003)].  In November 2003, the RO issued an SOC, and 
the veteran filed a substantive appeal in December 2003.  

The Board is cognizant that in an April 2003 statement, the 
veteran's attorney noted, "The veteran does desire to 
continue to pursue his appeal of the effective date assigned 
for the grant of service connection for a major depressive 
disorder based upon his belief that he is entitled to both 
service connection and a total rating from July 15, 1988."  
It would appear the attorney is claiming entitlement to an 
effective date earlier than January 10, 1991, for the 
assignment of a 100 percent rating for a depressive disorder.  
While this issue is not in appellate status, it is referred 
to the RO for appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In a September 1988 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition to include post-traumatic stress disorder (PTSD).  
The veteran did not perfect an appeal to that decision.  

3.  The RO received a statement on January 10, 1991, in which 
the veteran sought to reopen his claim for service connection 
for a psychiatric disorder identified as PTSD; there exists 
no earlier communication from or action of the veteran that 
reflects an intent to apply for benefits and identifies the 
benefit sought, prior to January 10, 1991.  

4.  On February 1,1991, the basic rate of disability 
compensation for a totally disabled veteran was $1,620.  

5.  Effective December 1, 2001, the basic rate of disability 
compensation rate for a totally disabled veteran was $2,163.  


CONCLUSIONS OF LAW

1.  The September 1988 RO decision that denied service 
connection for a nervous condition, to include PTSD, is 
final.  38 U.S.C.A. §7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  

2.  The criteria for an effective date earlier than January 
10, 1991, for the award of service connection for depression 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 
3.400 (2003).

3.  The claim of entitlement to monthly disability 
compensation at the rate of $2,163, prior to December 1, 
2001, lacks legal merit.  38 U.S.C.A. §§ 1114(j), 1115, 5103, 
5103A, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.114, 
3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

With respect to the veteran's claim for disability 
compensation at the rate of $2,163, prior to December 1, 
1991, the veteran was notified of the reasons for the RO's 
decision and the regulations governing his claim in a 
November 2003 SOC.  As will be explained below, the appeal 
lacks legal merit; as the law and not the facts are 
dispositive, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

The veteran's attorney has contended that the RO failed to 
properly apply the VCAA with respect to the veteran's claim 
for an earlier effective date for the grant of service 
connection for a depressive disorder.  However, considering 
the record in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through a December 2003 letter, as well as an April 2002 SOC 
and November 2003 supplemental SOC (SSOC), the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
the claim.  In this respect, in the December 2003 letter, the 
veteran was informed that he needed to provide the RO with 
any evidence or documentation that would show he was entitled 
to an effective date earlier than January 10, 1991, for the 
grant of service connection for a depressive disorder.  The 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.  With respect to any 
private medical records, the RO informed the veteran that it 
would request the records, but that the veteran could get the 
records and submit them himself.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  There is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that any additional action is needed 
to comply with the duty to assist the veteran.  In this 
respect, no outstanding sources of evidence needed to fairly 
adjudicated the earlier effective date claim on appeal have 
been identified by either the veteran or his representative.  
Moreover, as indicated above, the veteran has been given 
opportunities to submit evidence to support his claim and 
been advised that he may obtain evidence and submit it to the 
RO.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also is aware that in the December 2003 notice 
letter, the veteran was advised that he had one year from the 
date of the letter to submit evidence in support of his 
claim.  See 38 U.S.C.A. § 5103(West 2002).  On December 16, 
2003, the same day the above letter was issued to the 
veteran, the President signed H.R. 2297, the Veterans 
Benefits Act of 2003 (Act).  The Act contains a provision in 
section 701 that clarifies that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  The effective date of that provision is November 9, 
2000, the date of enactment of the VCAA.  The law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision on 
appeal at this juncture.  

II.  Analysis

A.  Earlier Effective Date

The record reflects that the veteran's claim for service 
connection for a nervous disorder to include PTSD was denied 
in a September 1988 rating decision.  The veteran was 
notified of the decision and his right to appeal.  The 
veteran did not perfect an appeal to the RO's decision, and 
thus that decision became final.  38 U.S.C.A. § 7105(c); 38 
U.S.C.A. §3.104(a).  The RO received the veteran's request to 
reopen his claim for service connection for a psychiatric 
disorder, identified as PTSD on January 10, 1991.  

As noted above, in a September 2000 rating decision, the RO 
granted service connection and assigned an initial 100 
percent evaluation for a depressive disorder, effective 
January 10, 1991.  Considering the claim in light of the 
applicable rating criteria, the Board finds that no earlier 
effective date is assignable.  

Generally, the effective date for the grant of service 
connection based on a claim reopened after a final 
determination "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof."  38 U.S.C.A. § 5110(a).  When there is 
a final denial of a claim, and new and material evidence is 
received, the effective date of the award of compensation is 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Although the veteran's attorney has contended, in written 
statements, that the effective date for the grant of service 
connection for a depressive disorder should be July 15, 1988, 
the date signed by the veteran on his original claims 
application (as compared to July 19, 1988, the date the 
application was received by the RO), there is no legal basis 
for the assignment of an effective date prior to January 10, 
1991.  .  As noted above, the statute specifically provides 
that the effective date is contingent upon the date of 
application, which is, in this case, dispositive of the 
veteran's claim to reopen.  The veteran's written request to 
reopen his claim for service connection for a psychiatric 
disorder, characterized at that time as PTSD, was not 
received by the RO until January 10, 1991.  38 C.F.R. § 
3.400(q)(1)(ii) and (r).  The veteran has not alleged, and 
the record does not reveal, that there was any earlier 
correspondence from or action of the veteran that can 
reasonably be construed as indicating an intent to reopen a 
claim for service connection for a psychiatric disorder prior 
to January 10, 1991.  On these facts, then, there is no basis 
for assignment of an earlier effective date.

As a final point, the Board acknowledges the argument made 
that 38 C.F.R. § 3.400 is invalid as it exceeds the plain 
language of 38 U.S.C.A. § 5110(a).  The Board, however, is 
bound in its decisions by the regulations of the Department.  
38 U.S.C.A. § 7104(c).  

B.  Disability Compensation at the Rate of $2,163, prior to 
December 1, 2001

The veteran and his representative assert that the plain 
language of 38 U.S.C.A. § 1114(j) require that if and while 
the claimant's disability is rated as total, the amount of 
the monthly disability compensation shall be $2,163.  It is 
contended that given the veteran was awarded a 100 percent 
disability rating for a depressive disorder in September 
2000, and the effective date of the award is January 10, 
1991, the compensation rate of $2,163, should be payable 
effective January 10, 1991.  

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(j), 1115 (West 2002).  The veteran was awarded a 100 
percent disability rating for a depressive disorder, 
effective January 10, 1991.  The rate of compensation, which 
is established at 38 U.S.C.A. § 1114(j), is amended from time 
to time.  In June 2002, the RO issued the veteran an itemized 
list of the disability compensation amounts he was to receive 
effective February 1, 1991.  

The Board notes that VA's compensation rate tables reflect 
the following disability rates for a veteran totally 
disabled: effective January 1, 1991, $1,620; effective 
December 1, 1991, $1,680; effective December 1, 1992, $1,730; 
effective December 1, 1993, $1,774; effective December 1, 
1994, $1,823; effective December 1, 1995, $1,870; effective 
December 1, 1996, $1,924; effective December 1, 1997, $1,964; 
effective December 1, 1998, $1,989; effective December 1, 
1999, $2,036; effective December 1, 2000, $2,107; and 
effective December 1, 2001, $2,163.  See M21-1, Part I, 
Appendix B, Disability Compensation Rate Chart.  

VA benefits are paid at the rate in effect at the time of 
entitlement.  Congress generally increases rates for 
compensation annually, with each change in the rate of 
compensation payable requiring an Act by Congress and/or a 
change in the law concerning payment of veteran's benefits.  
See e.g., Veterans' Compensation Cost-of-Living Adjustment 
Act of 2003, Pub. L. No. 108-147, (Dec.1, 2003); see also 
Adjustment for Service-Connected Benefits, 69 Fed. Reg. 9677-
78 (March 1, 2004).  

The Board notes that 38 C.F.R. § 3.114 specifically provides 
that where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C.A. 
Chapter 18 for a child of a Vietnam veteran, is awarded or 
increased due to a liberalizing law or liberalizing VA issue, 
the effective date of such award or increase can not be 
earlier than the effective date of the liberalizing law (the 
Act) or liberalizing VA issue.  38 C.F.R. § 3.114(a); see 
also 38 U.S.C.A. § 5110(g).  In this instance, given that 
Congress increased the disability compensation rate to 
$2,163, for a veteran without dependents, effective from 
December 1, 2001, that rate is not payable prior to December 
1, 2001.  Furthermore, the rates noted as payable to the 
veteran from January 1991 coincide with the M21-1 
compensation rate charts.  The Board therefore must conclude 
that there is no legal basis for a grant of the benefits 
sought.  In this instance, the law precludes awarding a 
disability rate of $2,163, prior to December 1, 2001.  

Where, as here, the law and not the evidence is dispositive 
of an veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 30 (1994).  




ORDER

Entitlement to an earlier effective date prior to January 10, 
1991, for the grant of service connection for a depressive 
disorder, is denied.  

Entitlement to disability compensation at the rate of $2,163, 
prior to December 1, 2001, is denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



